In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-0942V
                                   Filed: November 15, 2016
                                       TO BE PUBLISHED

*********************************
LEIGHA ROMIG,                                     *
                                                  *
                         Petitioner,              *
v.                                                *       Attorneys’ Fees and Costs;
                                                  *       Appropriate Hourly Rate; Rate for
SECRETARY OF HEALTH                               *       Travel; Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                               *
                                                  *
                         Respondent.              *
                                                  *
****************************
Isaiah Kalinowski, Maglio, Christopher & Toale, PA, Washington, DC, for petitioner.
Michael Patrick Milmoe, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

        On August 28, 2015, Leigha Romig (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleged that she received a Tetanus-Diphtheria-
acellular Pertussis (“Tdap”) vaccine on August 2, 2014, and thereafter suffered a
Shoulder Injury Related to Vaccine Administration (“SIRVA”). Petition at 1, 3. On
March 21, 2016, the undersigned issued a decision awarding $82,000.00, in
compensation to petitioner based on respondent’s proffer to which petitioner agreed.
(ECF No. 24). Judgment entered on March 25, 2016. (ECF No. 26).



1
  Because this decision contains a reasoned explanation for the action in this case, the undersigned
intends to post it on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On September 21, 2016, petitioner filed a motion requesting $16,006.00, in
attorneys’ fees and $804.65, in attorneys’ costs for a total amount of $16,810.65 in
attorneys’ fees and costs. Motion for Attorneys’ Fees and Costs (“Pet. Motion”) at ¶¶ 2-
3 (ECF No. 30). Petitioner incurred no out-of-pocket expenses.3 Thus, petitioner seeks
a total award in the amount of $16,810.65.

       For the reasons discussed below, the undersigned reduces this amount and
awards $14,642.30, in attorneys’ fees and $804.65, in attorneys’ costs for a total award
of $ 15,446.95 in attorneys’ fees and costs.

        I.      Procedural History

         Petitioner filed her petition and medical records on August 28, 2015. See
Exhibits 1-6 (ECF No. 3). Approximately two weeks later, she filed her affidavit and
statement of completion. See Exhibit 7; Statement of Completion (ECF Nos. 9-10). An
initial status conference was held on October 22, 2015.

       During the call, respondent’s counsel indicated that respondent was likely to
concede the case but asked for updated records to establish petitioner’s current
condition and future prognosis. See Order, issued Oct. 22, 2015 (ECF No. 13).
Petitioner filed her updated records on November 5, 2015. See Exhibits 8-10 (ECF No.
14). Approximately three weeks later, respondent filed her Rule 4 report. (ECF No. 15).
A Ruling on Entitlement, finding compensation appropriate in the case, was issued on
December 1, 2015. (ECF No. 16).

      Over the next three to four months, the parties informally discussed the
appropriate amount of damages in this case. A proffer was filed on March 21, 2016.
(ECF No. 22). The same day, petitioner filed a notice indicting she accepted
respondent’s proffer. (ECF No. 23). The undersigned awarded compensation in the
amount proposed in the proffer, $82,000.00. (ECF No. 24). Judgment entered on
March 25, 2016. (ECF No. 26).

        Petitioner filed his motion for attorneys’ fees and costs on September 21, 2016.
(ECF No. 30). Respondent filed her response approximately three weeks later. See
Respondent’s Response to Pet. Motion (“Res. Response”), filed Oct. 11, 2016 (ECF No.
31). Respondent’s response contains standard language that she has included in
numerous vaccine cases since early February 2016, arguing that “[n]either the Vaccine
Act nor Vaccine Rule 13 contemplates any role for respondent in the resolution of a
request by a petitioner for an award of attorneys’ fees and costs.” Id. at 1. Respondent
adds, however, that she “is satisfied the statutory requirements for an award of
attorneys’ fees and costs are met in this case.” Id. at 2. Respondent further “asserts
that a reasonable amount for fees and costs in the present case would fall between

3
  In compliance with General Order #9, petitioner filed a signed statement indicating she incurred out-of-
pocket expenses in the amount of $588.76. See Exhibit 13, filed as an Attachment to Pet. Motion.
Additionally, in accordance with General Order #9, petitioner’s counsel indicated in the motion for
attorneys’ fees and costs that petitioner incurred no out-of-pocket expenses. See Pet. Motion at ¶ 4.


                                                     2
$12,000.00 to $14,000.00” but provides little basis or explanation for how she arrived at
this proposed range. Id. at 3.

         On October 20, 2016, petitioner filed a reply, disagreeing with respondent’s
assertion that she has no role in the resolution of attorneys’ fees and costs and
criticizing the range of fees and costs proposed by respondent as meaningless. (ECF
No. 58). Petitioner contends that “[t]he Respondent’s position has caused the Court to
occasionally, sua sponte, conduct its own inquiry into petitioners’ motions for fees and
costs [which] puts the Court in the problematic position of serving as inquisitor as well
as the finder of fact.” Id. at 2. Petitioner argues that “this scenario can deny petitioners
the opportunity to address specific issues with the requested fees and costs . . . [u]nless
the Court requests clarification from petitioner before issuing a decision.” Id.

       The matter is now ripe for adjudication.

       II.    Legal Standard for Determining the Amount of Fees and Costs

       Since petitioner was awarded compensation for her injury, she is entitled to an
award of reasonable attorneys’ fees and costs. § 15(e)(1) (emphasis added). As the
Federal Circuit noted, attorneys’ fees and costs were “not expected to be high” due to
the “no-fault, non-adversarial system” set forth in the Vaccine Act. Saxton ex rel. v.
Sec’y of Health & Human Servs., 3 F.3d 1517, 1520 (Fed. Cir. 1993) (quoting H.R. REP.
NO. 99-908, at 36 reprinted in 1986 U.S.C.C.A.N. 6344, 6377). Reasonable attorneys’
fees are calculated by multiplying a reasonable hourly rate by a reasonable number of
hours expended on litigation, the lodestar approach. Avera v. Sec’y of Health & Human
Servs., 515 F.3d 1343, 1347-48 (Fed. Cir. 2008) (quoting Blum v. Stenson, 465 U.S.
886, 888 (1984)); Saxton, 3 F.3d at 1521.

       A petitioner’s counsel in the Vaccine Program is paid the forum rate unless the
bulk of the work is performed in a locale other than the forum (District of Columbia) and
the local rate is very significantly lower than the forum rate. Avera, 515 F.3d at 1349. If
these two requirements are met, the Davis exception applies, and that petitioner’s
counsel is paid according to the local rate. Id.; see Davis County Solid Waste
Management and Energy Recovery Special Service District v. United States
Environmental Protection Agency, 169 F.3d 755 (D.C. Cir. 1999).

      Although not explicitly stated in the statute, the requirement that only reasonable
amounts be awarded applies to costs as well as fees. See Perriera v. Sec’y of Health &
Human Servs., 27 Fed. Cl. 29, 34 (1992), aff’d, 33 F.3d 1375 (Fed. Cir. 1994).
Reasonable expert costs are calculated using the same lodestar method as is used
when calculating attorneys’ fees. Masias v. Sec’y of Health & Human Servs., No. 99-
697V, 2009 WL 1838979, at *37 (Fed. Cl. Spec. Mstr. June 12, 2009).

       Special masters have “wide latitude in determining the reasonableness of both
attorneys’ fees and costs.” Hines v. Sec’y of Health & Human Servs., 22 Cl. Ct. 750,
753 (Fed. Cl. 1991). They are entitled to rely on their prior experience and, based on


                                             3
experience and judgment, may reduce the number of hours to an amount reasonable
for the work performed. Saxton, 3 F.3d at 1521. A line-by-line evaluation of the billing
records is not required. Wasson v. Sec’y of Health & Human Servs., 24 Cl. Ct. 482, 483
(Fed. Cl. 1991) aff’d in relevant part, 988 F.2d 131 (Fed.Cir.1993) (per curiam).

        The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson, 24 Cl. Ct. at 484. She “should present
adequate proof [of the attorneys’ fees and costs sought] at the time of the submission.”
Id. at 484 n.1. Petitioner’s counsel “should make a good faith effort to exclude from a
fee request hours that are excessive, redundant, or otherwise unnecessary, just as a
lawyer in private practice ethically is obligated to exclude such hours from his fee
submission.” Hensley v. Eckhart, 461 U.S. 424, 434 (1983).

       III.    Appropriate Amount of Attorneys’ Fees and Costs

               A. Appropriate Hourly Rates

       Petitioner seeks attorneys’ fees in the amount of $16,006.00 which reflects the
following hourly rates: $341 for work performed in 2015, and $349 for work performed in
2016 by petitioner’s counsel, Isaiah Kalinowski, $295 for work performed in 2015 by
Danielle Strait, another attorney at Mr. Kalinowski’s firm, $300 for work performed in
2015 by Diana Sedar, an attorney at the Sarasota office of Mr. Kalinowski’s firm, and
$95 to $145 for work performed by various paralegals at petitioner’s counsel’s firm,
Maglio, Christopher & Toale, PA (“the Maglio firm”). Exhibit 11 at 1-15, filed as an
Attachment to Pet. Motion.

        To support the hourly rates sought, petitioner has filed numerous documents,
including declarations from Mr. Kalinowski and Altom Maglio, the managing partner at
his firm. See Exhibits 14-19, filed as Attachments to Pet. Motion.

                   1. Hourly Rate for Petitioner’s Counsel, Isaiah Kalinowski

         According to Mr. Kalinowski’s declaration, he was admitted to practice in New
York on October 31, 2005. Exhibit 14 at ¶ 2. Following roughly eighteen months at a
litigation firm specializing in areas other than vaccine law, he worked as a law clerk in
the Office of Special Masters, U.S. Court of Federal Claims, for almost four years. Id. at
¶ 6. After leaving the court in late 2010, he joined the Maglio firm as the first full-time
employee of the Washington, DC office. Id. at ¶¶ 6-7. His practice consists primarily of
Vaccine Program cases, and he has presented CLE-accredited programs at the three
most recent judicial conferences of the U.S. Court of Federal Claims. Id. at ¶¶ 8, 10.
As explained in Mr. Maglio’s declaration, Mr. Kalinowski’s rates were set by the law
firm’s fees committee in light of the court’s recent decision in McCulloch.4 Exhibit 15 at
¶ 13-14.


4
 McCulloch v. HHS, No. 09-293V, 2015 WL 5634323 (Fed. Cl. Spec. Mstr. Sept. 1, 2015). Although the
parties in McCulloch did not seek review, much of the reasoning of the McCulloch decision was later

                                                 4
       In the McCulloch case, Special Master Gowen exhaustively examined the
question of appropriate hourly forum rates in the Vaccine Program following the
breakdown of respondent’s long standing agreement with petitioner’s counsel in that
case. See McCulloch, 2015 WL 5634323, at *3-4 (for background information regarding
these events). Special Master Gowen determined the appropriate rates for the
attorneys at that firm but also established tiered ranges of appropriate forum rates
based on years of legal experience. The reasoning and hourly rates set in McCulloch
have since been widely followed.

       After discussing the potential approaches to setting a forum rate and reviewing
cases and material from both within and without the Vaccine Program, Special Master
Gowen concluded in McCulloch that the following factors should be considered when
determining the appropriate hourly rate: (1) the prevailing rate for comparable legal work
in Washington, DC; (2) the prevailing rate for cases in the Vaccine Program; (3) the
experience of the attorney(s) in question within the Vaccine Program; (4) the overall
legal experience of the attorney(s); (5) the quality of work performed by the attorney(s)
in vaccine cases; and (6) the reputation of the attorney(s) in the legal community and
community at large. McCulloch, 2015 WL 5634323, at *17. He calculated the following
ranges for reasonable forum rates in Vaccine Program cases:

       $350 to $425 per hour for attorneys with 20 or more years of experience;
       $300 to $375 per hour for attorneys with 11 to 19 years of experience;
       $275 to $350 per hour for attorneys with eight to ten years of experience;
       $225 to $300 per hour for attorneys with four to seven years of experience; and
       $150 to $225 per hour for attorneys with less than four years of experience.

Id. at *19. Special Master Gowen noted that “[t]he higher end of the range should be
awarded to those with significant Vaccine Program experience who perform high quality
legal work in vaccine cases.” Id. He added that an attorney’s level of experience may
be increased for legal work performed during law school such as an internship in the
Vaccine Program or prior judicial clerkship, especially for attorneys with experience of
less than four years. Id. The undersigned finds the McCulloch decision, which is
extensively reasoned, to be highly persuasive and adopts its reasoning, as well as the
above ranges, for the instant analysis.

        Since Mr. Kalinowski is located in the forum, Washington, DC, he is
unquestionably entitled to forum rates. Thus, it is only necessary to determine his years
of experience and hourly rate within the appropriate range considering the factors
described by Special Master Gowen. Mr. Kalinowski had ten years of experience in
2015 and did not reach the 11 year level until 2016. Although the rate requested by
petitioner, $341 for years 2015, is within the range proposed in McCulloch for an
attorney with eight to ten years, $275 to $350 per hour, the undersigned finds $325 is

examined approvingly in Garrison v. HHS, No. 14-762V, --- Fed. Cl. ---, 2016 U.S. Claims LEXIS 1274,
(Fed. Cl. Aug. 17, 2016).


                                                   5
an appropriate hourly rate for Mr. Kalinowski’s work in this year. The undersigned
recently awarded this rate for work performed by Mr. Kalinowski in 2014-15 in a
reasoned decision in McGrath v. Sec’y of Health & Human Servs., No. 15-275V (Fed.
Cl. Spec. Mstr. Oct. 27, 2016). As noted in that decision, the hourly rate of $325 is
consistent with the rate paid in McCulloch for work performed by several associates with
only two to three years less experience than Mr. Kalinowski.5 Furthermore, an
examination of fee decisions for other attorneys being paid at forum rates reveals that a
rate of $325 for work performed in 2015 is appropriate given the rates awarded
attorneys with greater legal experience, including substantial experience in the Vaccine
Program. See, e.g., Al-Uffi v. Sec'y of Health & Human Servs., No. 13-956V, 2015 WL
6181669, at *11 (Fed. Cl. Spec. Mstr. Sept. 30, 2015) (awarding an hourly rate of $350
for Andrew Downing, an attorney with 19 years of legal experience).

        Two of my colleagues recently addressed the issue of Mr. Kalinowski’s rate for
work performed 2012-14. See Scharfenberger v. Sec’y of Health & Human Servs., No.
11-221V, 2015 WL 3526559 (Fed. Cl. Spec. Mstr. May 15, 2015), aff’d 124 Fed. Cl. 224
(2015); O’Neill v. Sec’y of Health & Human Servs., No. 08-243V, 2015 WL 2399211
(Fed. Cl. Spec. Mstr. Apr. 28, 2015). In Scharfenberger, the special master determined
that attorneys’ fees should be awarded based upon an hourly rate of $305 for Mr.
Kalinowski’s work performed in 2014. 2015 WL 3526559, at *10. In O’Neill, the special
master determined that it was appropriate to award a slightly higher rate of $325 per
hour for work performed by Mr. Kalinowski in 2012-13. 2015 WL 2399211, at *7. The
undersigned agrees that Mr. Kalinowski’s 2015 work should be compensated at a rate
of $325 per hour which falls in the upper half of the applicable McCulloch range.

      For work performed in 2016 by Mr. Kalinowski, petitioner requests an hourly rate
of $349. In 2016, Mr. Kalinowski moved into the next higher McCulloch range, 11 to 19
years of experience.6 The McCulloch range for this level of experience is $300 to $375.

5
    Specifically, the following rates were awarded in the McCulloch decision:

Kevin Conway (45 years legal experience, 26 years vaccine experience)       $415
Ronald Homer (24 years legal experience, 22 years vaccine experience)       $400
Sylvia Chin-Caplan (30 years legal experience, 22 years vaccine experience) $400
Christine Ciampolillo (6 years vaccine experience)                          $300
Amy Schwader (7 years vaccine experience)                                   $285
Joseph Pepper (6 years legal experience, 5 years vaccine experience)        $290
Meredith Daniels (5 years vaccine experience)                               $280
Law Clerks                                                                  $145
Paralegals                                                                  $135

McCulloch, 2015 WL 5634323, at *19-21.

6
 Although Mr. Kalinowski reached this 11 year mark on October 31, 2016, the undersigned declines to
penalize him for providing more accurate information than is often provided in these cases, i.e. the exact
date of his licensure rather than simply the year. Exhibit 14 at ¶ 2. Going by the year of his licensure, Mr.
Kalinowski is considered as being in the 11 to 19 year range for work performed in 2016.

                                                       6
Thus, the rate requested for Mr. Kalinowski’s work in 2016 is within the appropriate
McCulloch range, though in the upper half of this range. Again, Mr. Kalinowski’s time as
a law clerk and extensive experience in the Vaccine Program warrant a higher hourly
rate within his corresponding McCulloch range. The undersigned finds the requested
rate to be appropriate.

       In support of the requested hourly rates, petitioner has filed declarations from
numerous attorneys and one paralegal in other law firms, some of which have been filed
in other cases, an order awarding attorneys’ fees and costs in a Florida civil case, and
expert reports regarding attorneys’ fees and curricula vitae from William Murphy and
Steven Tasher, filed previously in Scharfenberger and O’Neill, respectively. See
Exhibits 37-39. None of these individuals appear to have experience in the Vaccine
Program. Like the special master in Scharfenberger, the undersigned does not find this
evidence particularly helpful. See Scharfenberger, 2015 WL 3526559, at *8.

      Considering Mr. Kalinowski’s skill, experience, quality of work, and reputation
and the undersigned’s experience evaluating fee applications in Vaccine Act cases, the
undersigned finds that the appropriate hourly rate for Mr. Kalinowski’s work performed
in 2015 is $325 and in 2016 is $349.

                 2. Hourly Rate for Other Attorneys at the Maglio Firm

       The billing records show that .4 hours of attorney work was performed by two
other attorneys at the Maglio firm. See Exhibit 11 at 1, 5 (entries dated 11/3/14 and
7/27/15). Diana Sedar, an attorney in the firm’s Sarasota office billed .2 hours of work
performed in 2014 at an hourly rate of $300. This hourly rate has been widely accepted
as reasonable for any of the attorneys in the main office of the Maglio firm, and the
undersigned has awarded this rate for Ms. Sedar’s work in 2014 in other SPU cases, for
example, Cirillo v. Sec’y of Health & Human Servs., No. 15-801V (Fed. Cl. Spec. Mstr.
Sept. 29, 2016). Similarly, the rate requested for Ms. Strait’s work performed in 2015
was the same rate awarded in O’Neill. 2015 WL 2399211. The undersigned just
awarded this rate for work performed by Ms. Strait in a reasoned decision in another
SPU case, Steffens v. Sec’y of Health & Human Servs., No. 15-59V (Fed. Cl. Spec.
Mstr. Oct. 7, 2016). The undersigned finds both these rates to be reasonable.

                 3. Discounted Rate for Hours Spent Traveling

        Petitioner seeks payment for travel time expended by Mr. Kalinowski to visit
petitioner. See Exhibit 11 at 8. In his declaration, Mr. Maglio emphasizes the firm’s
policy of visiting petitioners in all cases, including contingency cases as well as vaccine
cases. Exhibit 15 at ¶ 9. According to the billing records, Mr. Kalinowski spent 6.6
hours driving to and from his visit with petitioner. See Exhibit 11 at 8 (1st and 3rd entries
dated 10/9/15). The undersigned finds this amount of time to be appropriate. However,
petitioner seeks Mr. Kalinowski’s full hourly rate for his travel time. The undersigned
finds that he should be awarded one-half of his normal rate for these hours.



                                              7
        In the Vaccine Program, special masters traditionally have compensated time
spent traveling when no other work was being performed at one-half an attorney’s
hourly rate. See Hocraffer v. Sec’y of Health & Human Servs., No. 99-533V, 2011 WL
3705153, at *24 (Fed. Cl. Spec. Mstr. July 25, 2011); Rodriguez v. Sec'y of Health &
Human Servs., No. 06-559V, 2009 WL 2568468, at *21 (Fed. Cl. Spec. Mstr. Jul. 27,
2009); English v. Sec’y of Health & Human Servs., No. 01-61V, 2006 WL 3419805, at
*12-13 (Fed. Cl. Spec. Mstr. Nov. 9, 2006). However, special masters should not use
this rule as standard practice but rather “[e]ach case should be assessed on its own
merits.” Gruber v. Sec'y of Health & Human Servs., 91 Fed. Cl. 773, 791 (2010). “Even
an automatic 50% award may be too high for an undocumented claim, given the
possibility that an attorney may use the travel time to work on another matter or not to
work at all while traveling.” Id.

        The billing records in this case do not indicate that Mr. Kalinowski performed any
work during the time he was traveling. In fact, the activity performed, driving a car, is
not the type to allow for simultaneously performed substantive work. See e.g.,
Rodriguez, 2009 WL 2568468, at *21 (compensating at one-half the attorney’s rate
when traveling by car). Since all travel occurred in 2015, petitioner will be awarded fees
at a rate of $162.50 for this time, representing one-half of Mr. Kalinowski’s 2015 rate,
already reduced to $325.

                 4. Paralegal Rates

        As indicated in Mr. Maglio’s declaration, the paralegals who are Florida
Registered Paralegals bill at a rate of $135 per hour, those who do not have this
designation bill at a rate of $95 to $105, and paralegals working in the Washington, DC
office bill at a rate of $145 per hour. Exhibit 15 at ¶¶ 22-27. In this case, the paralegal
work was billed at all of these rates, depending upon the particular paralegal performing
the work.

        In the same decisions cited above, Scharfenberger and O’Neill, my colleagues
also addressed the issue of paralegal rates for the Maglio firm. See Scharfenberger,
2015 WL 3526559, aff’d 124 Fed. Cl. 224 (2015); O’Neill, 2015 WL 2399211. The
special master in Scharfenberger found the rates up to and including $125 to be
appropriate but reduced all higher rates to that maximum amount. 2015 WL 3526559,
at *10. The special master in O’Neill accepted all rates as reasonable, but the highest
rate billed in that case was $135 per hour. 2015 WL 2399211, at *14.

      The undersigned finds that the rates billed for paralegal work in this case are
reasonable and will compensate petitioner at those rates.




                                             8
              B. Appropriate Amount of Costs

        Petitioner seeks payment for costs totaling $804.65. See Exhibit 12, filed as an
Attachment to Pet. Motion. Petitioner has included the receipts or other documentation
for the majority but not all of these costs. See id. at 2-21.

      “It is petitioners’ burden to substantiate costs expended with supporting
documentation such as receipts, invoices, canceled checks, etc.” Ceballos v. Sec’y of
Health & Human Servs., No. 99-97V, 2004 WL 784910, at *13 (Fed. Cl. Spec. Mstr.
Mar. 25, 2004). Special masters, however, have awarded compensation for costs
without documentation when “satisfied that the costs incurred were related to the
proceedings . . . and were reasonable.” Erickson v. Sec’y of Health & Human Servs.,
No. 96-361V, 1999 WL 1268149, at *8 (Fed. Cl. Spec. Mstr. Dec. 10, 1999); see also
Ceballos, 2004 WL 784910, at *13; English v. Sec’y of Health & Human Servs., No. 01-
61V, 2006 WL 3419805, at *14-15 (Fed. Cl. Spec. Mstr. Nov. 9, 2006).

       In this case, petitioner has failed to provide receipts for two items, involving the
cost of shipping and postage. See Exhibit 12 at 1 (entries dated 9/23/15 and 5/5/16).
The total cost for these two items is $26.84.

       The undersigned finds the undocumented amounts in this case to be reasonable
and related to the proceedings in this case. Petitioner is awarded the full amount of
costs requested.

              C. Amount Deducted

        Petitioner billed 18.2 hours of time for work performed in 2015 at a rate of $341
by Mr. Kalinowski. The undersigned has determined that an appropriate rate for Mr.
Kalinowski’s work in 2015 is $325. Thus, petitioner’s award is reduced by $291.20 to
reflect the reduction in the 2015 rate.

       The undersigned also has determined that petitioner shall be paid for Mr.
Kalinowski’s time spent traveling at one-half of his normal hourly rate. The undersigned
calculates 6.6 hours of travel time for Mr. Kalinowski. Thus, petitioner’s award is further
reduced by $1,072.50 to reflect the reduction in hourly rate from $325 to $162.50. The
total amount deducted from the amount of attorneys’ fees requested by petitioner is
$1,363.70.

The specific reductions and amounts paid are as follows:




                                              9
Attorneys’ Fees:
    Category of        Hours      Hours      Rate        Rate        Amount      Amount
      Hours            Sought      Paid     Sought       Paid       Deducted      Paid
 2015 Work by Mr.
     Kalinowski         18.2       18.2      $341        $325       $291.20       $5,915
 2016 Work by Mr.
     Kalinowski         11.3       11.3       $349       $349          $0        $3,943.70
                                            $341 but                              Already
                                 Included    already                            included in
 Further Deduction                in 18.2   reduced                             $11,732.50
  for Travel Time       6.6        above     to $325    $162.50     $1,072.50      above
   2015 Work by
    Diana Sedar          .2         .2       $300        $300          $0          $60
   2015 Work by
   Danielle Strait       .2         .2       $295        $295          $0          $59
                                              $95         $95
                                               to          to
  Paralegal Work                             $145        $145          $0        $4,664.60

  Total for Fees                                                    $1,363.70   $14,642.30




Attorneys’ Costs:
      Description              Amount       Amount of     Amount            Amount Paid
                                Billed       Receipt     Deducted
   Documented Costs            $777.81       $777.81       $0.00              $777.81
 Postage and Document
        Access                  $26.84           ----       $0.00             $26.84

     Total for Costs                                        $0.00             $804.65


      IV.    Conclusion

        The undersigned has determined that an appropriate hourly rate for petitioner’s
counsel in this case, Mr. Kalinowski of Maglio, Christopher & Toale, PA is $325 for work
performed in 2015 and $349 for work performed in 2016. Additionally, the undersigned
finds that counsel should be paid one-half of his normal rate for time spent traveling. No
other deduction is warranted.




                                            10
       The undersigned awards $14,642.30 in attorneys’ fees and $804.65 in attorneys’
costs for a total award of $15,446.957 payable jointly to petitioner and petitioner’s
counsel, Isaiah Kalinowski.

        The clerk of the court shall enter judgment in accordance herewith.8

        IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




7
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).
8
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                     11